This cause has been reargued. It has been strongly urged upon the reargument that the testimony of the defendant, given under cross-examination when called by the plaintiff, tends to show that the treatment given by him was proper treatment for the actual injury, including the fracture at the lower end of the tibia, although such fracture was not known to the doctor. In testifying with reference to the placing of braces or splints about the injured parts approximately a week after the injury, and in response to the query as to what they were placed there for, the defendant said: "By that time the swelling had gone out partially and that was placed there in order that the foot would be held in this position, a flexed position, with the sole inverted according to the way we had it packed, the idea being that where there is a fracture near the ankle the ligaments of the ankle may be involved, and in that case we put the ankle up so that in case there is any stiffness there or rupture of the ligaments or a small piece of the tibia peeled off the ankle will still be in a position as good as we can get it and get a good leg." When in March the defendant discovered that the foot turned out he thought the difficulty was in the ankle and he then placed wide strips of adhesive tape to hold the foot in place and to hold the ankle in a normal position. The fracture was not discovered at this time, but the defendant testified that, if there was a fracture, the bones would go in apposition the way he fixed it; that they were not far apart; "they could not be far apart the way I put them." (The doctor further admits that he *Page 804 
did not place the bones in apposition at any time and that they were not in apposition later on when he saw the X-ray picture and was for the first time made aware of the fracture.) It is earnestly argued that the burden which rests upon the plaintiff to make out a prima facie case requires him to establish his allegations of negligence by proper expert testimony, and that not only has he failed to sustain this burden but that he has adduced the evidence referred to above which tends to show that the treatment given was proper or such as would have been given had the fracture been more promptly discovered.
It is, of course, elementary that the plaintiff has the burden of proof. He must adduce evidence from which reasonable men may be warranted in drawing an inference of negligence. If the evidence otherwise in the case is sufficient to warrant this inference, it is not, in our opinion, appreciably weakened by the testimony of the doctor. To regard that testimony as affirmative evidence of the propriety of the treatment requires a strained construction. It appears to us rather as a feeble attempt to gloss over a palpable omission. At most it amounts to saying that "suspecting the injury involved the ankle, which indeed was swollen, I bound it up, and this is what should have been done for a fracture." Conceding that this would furnish a sufficient excuse for the failure to treat the fracture during the early period of the injury, there is nothing to explain the failure of the doctor to make sure that any such possible fracture was healed before he advised the patient in February that he might use the leg, or his failure to ascertain the condition before it was discovered by others and made known to him.
We realize the possibility of a decision being misunderstood which supports a recovery in a malpractice case without expert testimony to establish negligence in diagnosis or treatment, and, to guard against possible misconstructions of the original and this opinion, we deem it proper to say that, as we view the matter, malpractice is merely a branch of the law of negligence. If there becomes involved in such a case a question of negligence that can be determined without resort to expert testimony, such testimony is not essential. Some facts in connection with medical science are so well known as not to require expert testimony to place them before a jury. We must credit common intelligence with knowing that there is a more reliable method than guess-work *Page 805 
to determine the existence of a bone fracture; that fractured bones require to be placed in apposition in order to reunite; and that, if the process of knitting be too long delayed, the efforts of nature to effect a union will be thwarted and more drastic measures will be required to repair the injury.
In our opinion the evidence is sufficient to support the verdict, and we adhere to the former opinion.
NUESSLE, CHRISTIANSON, BURKE, and BURR, JJ., concur.